CHIEF JUSTICE                                                                                   LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES                                                                                theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                GAYLE HUMPA
 DOUGLAS S. LANG                                                                        BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                              Court of Appeals
 DAVID EVANS                                                                                   FACSIMILE
 ADA BROWN                        Fifth District of Texas at Dallas                          (214) 745-1083
 CRAIG STODDART
                                         600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                              INTERNET
 DAVID J. SCHENCK                             DALLAS, TEXAS 75202                   WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                 (214) 712-3400




                                                March 27, 2018

       Honorable Michael Chitty
       Presiding Judge
       422nd Judicial District Court
       Kaufman County Courthouse
       100 W. Mulberry
       Kaufman, TX 75142

       STATUS INQUIRY

       RE:      Court of Appeals Number: 05-17-00786-CR
                Trial Court Case Number: 16-90142-422-F
                Style: Steven Wayne Simmons v. The State of Texas

       Dear Judge Chitty:

               Appellant’s brief was due November 15, 2017. On February 8, 2018, we abated this
       appeal for a hearing on why appellant’s brief has not been filed. A copy of that order is enclosed
       for your convenience. To date, we have not received the record of the hearing, any findings of
       fact, or orders. Please inform the Court, within TEN DAYS of the date of this letter, of the
       status of the hearing. We appreciate your attention to this matter


                                            Respectfully,



                                            /s/ Lisa Matz, Clerk of the Court

              LM/cg
              Enclosures